Citation Nr: 1438345	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-40 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Chapter 35, Title 38, U.S. Code, Survivors' and Dependents' Educational Assistance (DEA), beyond February 21, 2001.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to July 1981 and from February 1988 to January 1993.  He died in February 1993.  The appellant is his surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board remanded the claim so that the appellant could be scheduled for an RO hearing.  In so doing, the Board noted that in a September 2010 correspondence and on her October 2010 VA Form 9, the appellant requested that she be afforded a Regional Office hearing.  She indicated that she wanted to attend a hearing at the Winston-Salem RO.  On her VA Form 9 she specifically indicated that she did not want a Board hearing, but that she wanted a RO hearing.  The RO scheduled the appellant for a Travel Board hearing to be held on December 6, 2013, a hearing which she did not request.  The file indicates that she did not show for this hearing.  There is no indication in the file that the appellant has ever withdrawn her request for a RO hearing.  To ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

The appellant should be scheduled for a Regional Office hearing before a hearing officer at the Winston-Salem RO.  Thereafter, the RO should review the claim.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  Thereafter, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



